



Exhibit 10.6


MERITAGE HOMES CORPORATION


EXECUTIVE SEVERANCE PLAN


































Effective January 1, 2017







--------------------------------------------------------------------------------






MERITAGE HOMES CORPORATION
EXECUTIVE SEVERANCE PLAN


TABLE OF CONTENTS


Preamble    1
 
ARTICLE 1
REFERENCES AND DEFINITIONS


1.1    Accrued Compensation    1
1.2    Base Salary    1
1.3    Board    2
1.4    Cause    2
1.5    Change in Control    2
1.6    Change in Control Period    3
1.7
Code    3

1.8    Committee    3
1.9    Company    3
1.10    Disability    3
1.11    Effective Date    3
1.12    Equity Awards    3
1.13    ERISA    4
1.14    Executive    4
1.15    Good Reason    4
1.16    Named Executive Officer    4
1.17    Participant    4
1.18    Plan    4
1.19    Retirement    5


ARTICLE 2
ELIGIBILITY AND PARTICIPATION


2.1    Eligibility    5
2.2    Participation    5
2.3    Duration of Participation    5
2.4    Reemployment    5
2.5    Non-Compete, Non-Solicitation and Confidentiality Agreement……………………………. 5


ARTICLE 3
PLAN BENEFITS


3.1
Termination without Cause or for Good Reason, Unrelated to a Change in
Control.    5

3.2
Termination without Cause or for Good Reason, in Connection with a Change in
Control.    6

3.3    Voluntary Resignation (other than for Retirement or Good Reason);
Termination for Cause    8
3.4    Voluntary Resignation for Retirement    8
3.5    Disability; Death    10







--------------------------------------------------------------------------------





3.6    Exclusive Remedy……………………………………………………………………………    10


ARTICLE 4
CONDITIONS AND LIMITATIONS ON BENEFITS


4.1    Release of Claims Agreement    10
4.2    Adherence to Non-Compete, Non-Solicitation and Confidentiality
Agreement    10
4.3    Code Section 409A    10
4.4    Limitation on Payments    12


ARTICLE 5
ADMINISTRATION OF THE PLAN


5.1    Powers and Duties of the Committee    12
5.2    Agents    13
5.3    Claims for Benefits    13
5.4    Hold Harmless    15
5.5    Service of Process    15


ARTICLE 6
AMENDMENT OR TERMINATION OF THE PLAN


6.1    Right to Amend or Terminate the Plan    15
6.2    Notice of Amendment or Termination    15
6.3    Payment Upon Plan Termination     16


ARTICLE 7
GENERAL PROVISIONS AND LIMITATIONS


7.1    No Right to Continued Employment    16
7.2    Payment on Behalf of Payee    16
7.3    Nonalienation    16
7.4    Missing Payee    17
7.5    Required Information    17
7.6    Binding Effect    17
7.7    Merger or Consolidation    17
7.8    No Funding Created    17
7.9    Notices    18
7.10    No Duty to Mitigate     18
7.11    Severability    18
7.12    Entire Plan; Construction    18
7.13    Governing Law    18
7.14    Tax Withholding; No Company Representation    18


EXHIBITS
 
Schedule of Benefits    Exhibit A
Non-Compete, Non-Solicitation and Confidentiality Agreement    Exhibit B
Severance Agreement, Waiver and Release    Exhibit C


ii


            

--------------------------------------------------------------------------------





 


iii


            

--------------------------------------------------------------------------------






MERITAGE HOMES CORPORATION
EXECUTIVE SEVERANCE PLAN


PREAMBLE


Meritage Homes Corporation (the “Company”) hereby establishes and adopts this
Meritage Homes Corporation Executive Severance Plan (the “Plan”), effective as
of the Effective Date, to further the economic interests of the Company by
providing severance benefits to selected Executives.
The Compensation Committee “Compensation Committee”) of the Company’s Board of
Directors (the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the resultant uncertainty as to an Executive’s
responsibilities, compensation, or continued employment, may result in the
departure or distraction of the Executive, which may be detrimental to the
financial performance of the Company.
The Compensation Committee believes that it is in the best interests of the
Company and its stockholders to (i) assure that the Company will have the
continued dedication and objectivity of selected Executives, notwithstanding the
possibility, threat, or occurrence of a Change in Control, and (ii)  provide
selected Executives with an incentive to continue their employment prior to a
Change in Control and to motivate them to maximize the value of the Company upon
a Change in Control for the benefit of its stockholders.
The Compensation Committee also believes that it is important to the interest of
the Company and its stockholders to provide selected Executives with certain
severance benefits upon their termination of employment under certain non-Change
in Control circumstances.
The Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA. As such, this Plan is subject to limited ERISA reporting
and disclosure requirements, and is exempt from most other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Company and any Executive, Participant,
employee, or any other person.
ARTICLE 1
REFERENCES AND DEFINITIONS
Whenever used herein and capitalized, the following terms have the respective
meanings indicated unless the context clearly requires otherwise.
1.1
“Accrued Compensation” means all of a Participant’s accrued but unpaid vacation,
expense reimbursements, wages, and other benefits due to the Participant under
any Company-provided plans, policies, or arrangements as of the Participant’s
termination date.

1.2
“Base Salary” means a Participant’s total annual base rate of pay as in effect
immediately prior to the Participant’s termination of employment or, in the
event of a termination during the Change in Control Period, if greater, at the
level in effect immediately prior to the Change in Control. Base Salary shall
not be reduced for any salary reduction contributions: (a) to cash or deferred



1





--------------------------------------------------------------------------------





arrangements under Code Section 401(k), (b) to a cafeteria plan under Code
Section 125, or (c) to a nonqualified deferred compensation plan. Base Salary
shall not take into account any bonuses, commissions, reimbursed expenses,
employer credits or contributions to a nonqualified deferred compensation plan
(other than salary reduction contributions as described above), or any
additional cash compensation or compensation payable in a form other than cash.
1.3
“Board” means the board of directors of Meritage Homes Corporation.

1.4
“Cause” means:

(a)
a Participant’s malfeasance, willful, or gross misconduct, or willful dishonesty
that materially harms the Company or its stockholders;

(b)
a Participant’s conviction of a felony that is materially detrimental to the
Company or its stockholders;

(c)
a Participant’s conviction of, or entry of a plea nolo contendere to a felony
that materially damages the Company’s financial condition or reputation or to a
crime involving fraud;

(d)
a Participant’s material violation of the Company’s Code of Ethics, including
breach of duty of loyalty in connection with the Company’s business;

(e)
a Participant’s willful failure to perform duties under the Participant’s
employment agreement (if one exists) after notice by the Board and an
opportunity to cure;

(f)
a Participant’s failure to reasonably cooperate with, or a Participant’s
impedance or interference with, an investigation authorized by the Board;

(g)
a Participant’s failure to follow a legal and proper Board directive, after
notice by the Board and a 30 (thirty) day opportunity to cure; or

(h)
a Participant’s willful misconduct or gross negligence pursuant to the
Sarbanes-Oxley Act, if and to the extent such conduct triggers a restatement of
the Company’s financial results.

The determination as to whether a Participant is being terminated for Cause will
be made in good faith by the Committee and will be final and binding on all
interested parties. The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment relationship at any
time.
1.5
“Change in Control” means the occurrence of any of the following events:

(a)
The acquisition of beneficial ownership, directly or indirectly, of securities
having 35% or more of the combined voting power of the Company’s then
outstanding securities by any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another. For “Change of Control” purposes, the term “Person”
shall mean and include any individual, partnership, joint venture, association,
trust, corporation, or other entity (including a “group” as referred to in
Section 13(d)(3) of the Securities



2





--------------------------------------------------------------------------------





Exchange Act of 1934 (the “Act”)). For “Change of Control” purposes, the term
“Unrelated Person” shall mean and include any Person other than the Company, or
an employee benefit plan of the Company, or any officer, director, or 10% or
more shareholder of the Company as of the date of this Agreement;
(b)
A sale, transfer, or other disposition through a single transaction or a series
of transactions of all or substantially all of the assets of the Company to an
Unrelated Person or Unrelated Persons acting in concert with one another;

(c)
Any consolidation or merger of the Company with or into an Unrelated Person,
unless immediately after the consolidation or merger the holders of the
Company’s common stock immediately prior to the consolidation or merger are the
Beneficial Owners of securities of the surviving corporation representing at
least 50% of the combined voting power of the surviving corporation’s then
outstanding securities; or

(d)
A change during any period of two (2) consecutive years of a majority of the
members of the Company’s Board of Directors for any reason, unless the election,
or the nomination for election by the Company’s shareholders, of each director
was approved by the vote of a majority of the directors then still in office who
were directors at the beginning of the period.

1.6
“Change in Control Period” means the period beginning one hundred and fifty
(150) days prior to, and ending twenty-four (24) months following, a Change in
Control.

1.7
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. All citations to sections of the Code and related Treasury Regulations
are to such sections as they may from time to time be amended or renumbered.

1.8
“Committee” means the Compensation Committee of the Board.

1.9
“Company” means Meritage Homes Corporation, and will be interpreted to include
any subsidiary, parent or affiliate, if applicable, or any successor company
thereafter.

1.10
“Disability” means that a Participant is receiving income replacement benefits
for a period of not less than six (6) months under an accident or health plan
established by the Company for its employees, by reason of any medically
determinable physical or mental impairment which actually hinders Participant’s
ability to perform his or her job responsibilities, and which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.

1.11
“Effective Date” means the original effective date of the Plan, January 1, 2017.

1.12
“Equity Awards” means a Participant’s outstanding stock options, stock
appreciation rights, restricted stock units, performance shares, performance
stock units and any other Company equity compensation awards.



3





--------------------------------------------------------------------------------





1.13
“ERISA” means the Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended. All citations to sections of ERISA are to such
sections as they may from time to time be amended or renumbered.

1.14
“Executive” means an individual who is employed by the Company at the Executive
Vice President level or higher.

1.15
“Good Reason” means a Participant’s voluntary termination, within thirty
(30) days following the expiration of the Company cure period (discussed
below) on account of the occurrence of one or more of the following, without the
Participant’s consent:

(a)
the Company assigns Participant duties that are materially inconsistent with, or
constitute a material reduction of powers or functions associated with,
Participant’s position, duties, or responsibilities with the Company as in
effect immediately prior to such assignment;

(b)
a material, adverse change in Participant’s titles, authority, or reporting
responsibilities as in effect immediately prior to such change;

(c)
a material adverse change in the conditions of Participant’s employment as in
effect immediately prior to such change;

(d)
the Company requires the Participant to relocate employment to an employment
location that is more than fifty (50) miles from the Participant’s employment
location as in effect immediately prior to such change;

(e)
a material reduction by the Company of the Participant’s annual Base Salary as
in effect immediately prior to such reduction;

(f)
a breach by the Company of its obligations under this Plan or under any
employment agreement governing the Participant’s employment with the Company; or

(g)
the failure of the Company to obtain assumption of this Plan by any successor.

A Participant may not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the initial existence of the Good
Reason condition specifically identifying the acts or omissions constituting the
grounds for Good Reason and a reasonable cure period of not less than thirty
(30) days following the date of such notice.
1.16
“Named Executive Officer” means an individual who is “named executive officer”
of the Company, as that term is defined under Item 402 of Regulation S-K, as
promulgated under both the Securities Act of 1933 and the Exchange Act of 1934.

1.17
“Participant” means any Executive who commenced participation in the Plan as
provided in Article 2.

1.18
“Plan” means the Meritage Homes Corporation Executive Severance Plan, as
contained herein and as it may be amended from time to time hereafter.



4





--------------------------------------------------------------------------------





1.19
“Retirement” means a Participant’s voluntary termination with the Company
without Good Reason, after the Participant’s completion of at least fifteen (15)
cumulative years of service as a Named Executive Officer and/ or a member of the
Board.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION
2.1
Eligibility. An Executive shall be eligible to become a Participant in the Plan
if the Executive:

(a)
is a member of the Company’s “select group of management or highly compensated
employees,” as defined in ERISA Sections 201(2), 301(a)(3), and 401(a)(1);

(b)
is designated in writing by the Committee as eligible to participate in the
Plan; and

(c)
executes a Non-Compete, Non-Solicitation and Confidentiality Agreement pursuant
to Section 2.5 below (to the extent the Participant has not already executed one
previously).

2.2
Participation. An Executive who is eligible to become a Participant under
Section 2.1 shall become a Participant as of the later of (a) the date
designated by the Committee, or (b) the date the Executive executes a
Non-Compete, Non-Solicitation and Confidentiality Agreement pursuant to Section
2.5 below.

2.3
Duration of Participation. A Participant shall cease to be a Participant on the
date the Participant is no longer eligible for or entitled to a benefit under
this Plan.

2.4
Reemployment. If a Participant who has incurred a termination of employment
again becomes an Executive, the Executive may again become a Participant in
accordance with Section 2.1 at the sole discretion of the Committee, but such
reemployment shall not change, suspend, delay, or otherwise affect payment of
any benefit otherwise payable to the Participant under the terms of the Plan.

2.5
Non-Compete, Non-Solicitation and Confidentiality Agreement. Eligibility to
participate in this Plan and the receipt of any severance payments or benefits
(other than the Accrued Compensation) pursuant to this Plan is subject to
Executive executing the Non-Compete, Non-Solicitation and Confidentiality
Agreement in substantially the form attached hereto as Exhibit B.

ARTICLE 3
PLAN BENEFITS
3.1
Termination without Cause or for Good Reason, Unrelated to a Change in Control.
If the Company terminates a Participant’s employment with the Company without
Cause (excluding death or Disability) or if a Participant resigns from such
employment for Good Reason, and, in each case, such termination occurs outside
of the Change in Control Period, then subject to Article 4, the Participant will
receive the following:

(a)
Accrued Compensation. The Company will pay the Participant all Accrued
Compensation as soon as administratively feasible after termination.



5





--------------------------------------------------------------------------------





(b)
Severance Payment. The Participant will receive a lump-sum payment (less
applicable withholding taxes) equal to the applicable percentage multiplier set
forth in the Schedule of Benefits as attached hereto as Exhibit A based on the
Participant’s leadership level at the time of termination of employment times
(A) the Participant’s Base Salary plus (B) the Participant’s target bonus in the
year of termination of employment. Such lump-sum amount shall be payable upon
the later of: (i) sixty (60) days following termination of employment, or
(ii) such later date required by Section 4.3. Amounts payable to Participant
under this Section 3.1(b) shall, together with amounts payable under Section
3.1(c), in all cases be limited to the maximum amount specified for such
Participant in Exhibit A.

(c)
Bonus Payment. In addition to the severance payment described above, the
Participant will receive a lump sum payment equal to Participant’s pro-rata
bonus based upon actual performance for the performance period in which
termination occurs, determined in accordance the applicable written bonus
program, and paid at such time as bonuses are paid to other executives, but not
later than March 15 of the calendar year following the end of the performance
period. This amount shall be calculated pro rata based on the portion of the
performance period during which the Participant was an active employee of the
Company. Amounts payable to Participant under this Section 3.1(c) shall,
together with amounts payable under Section 3.1(b), in all cases be limited to
the maximum amount specified for such Participant in Exhibit A.

(d)
Continuation Coverage. The Company shall pay Participant a single lump sum
payment in an amount equal to 100% of the monthly COBRA premium payable for the
coverage in effect on the date of Participant’s termination date and, if
applicable, the Participant’s dependents under the Company’s group health plan,
multiplied by twenty-four (24.)

(e)
Forfeiture of Unvested Equity Awards. All outstanding unvested Equity Awards
will be immediately forfeited upon the Participant’s termination of employment.

(f)
Post-Termination Exercise Period. Upon the Participant’s termination of
employment, the Participant’s outstanding and vested stock options as of the
Participant’s termination of employment date will remain exercisable as provided
in the applicable equity awards.

3.2
Termination without Cause or for Good Reason, in Connection with a Change in
Control. If the Company terminates a Participant’s employment with the Company
without Cause (excluding death or Disability) or if a Participant resigns from
such employment for Good Reason, and, in each case, such termination occurs
during the Change in Control Period, then subject to Article 4, the Participant
will receive the following:

(a)
Accrued Compensation. The Company will pay the Participant the Accrued
Compensation as soon as administratively feasible after termination.

(b)
Severance Payment. The Participant will receive a lump-sum payment (less
applicable withholding taxes) equal to the applicable percentage multiplier set
forth in the Schedule of Benefits as attached hereto as Exhibit A based on the
Participant’s leadership level at the time of termination of employment times
(A) the Participant’s Base Salary plus (B) the Participant’s target bonus in the
year of termination of employment. Such lump-sum amount shall be payable upon
the later of: (i) sixty (60) days following termination of employment, or
(ii) such later date required by Section 4.3. Amounts payable to Participant
under this Section 3.2(b) shall, together with amounts payable under Section



6





--------------------------------------------------------------------------------





3.2(c), in all cases be limited to the maximum amount specified for such
Participant in Exhibit A.
(c)
Bonus Payment.. In addition to the severance payment described above, the
Participant will receive a lump-sum payment equal to one hundred percent
(100%) of his or her target bonus as in effect for the fiscal year in which his
or her termination of employment occurs calculated pro rata based on the portion
of the performance period during which the Participant was an active employee of
the Company. Such lump-sum amount shall be payable upon the later of: (i) sixty
(60) days following termination of employment, or (ii) such later date required
by Section 4.3. Amounts payable to Participant under this Section 3.2(c) shall,
together with amounts payable under Section 3.2(b), in all cases be limited to
the maximum amount specified for such Participant in Exhibit A.

(d)
Continuation Coverage. The Company shall pay Participant a single lump sum
payment in an amount equal to 100% of the monthly COBRA premium payable for the
coverage in effect on the date of Participant’s termination date and, if
applicable, the Participant’s dependents under the Company’s group health plan,
multiplied by twenty-four (24.)

(e)
Accelerated Vesting of Equity Awards. Notwithstanding any other provision in any
applicable equity compensation plan and/or individual award agreement:

(i)
the Participant’s then-outstanding and unvested time-based vesting stock options
will become vested as of his or her termination of employment date, and the
Participant’s outstanding and vested stock options as of the Participant’s
termination of employment date will remain exercisable for the remainder or the
original maximum term, but not later than the tenth (10th) anniversary of the
original date of grant;

(ii)
one hundred percent (100%) of the Participant’s then-outstanding and unvested
performance shares will become vested in full; provided, however, that if an
outstanding performance share is to vest and/or the amount of the award to vest
is to be determined based on the achievement of performance criteria, then the
performance share will vest as to one hundred percent (100%) of the amount of
the performance share assuming the performance criteria had been achieved at
target levels for the relevant performance period(s);

(iii)
any and all service conditions imposed on the Participant’s then-outstanding and
unvested time-based restricted stock grants (or time-based restricted stock unit
grants) will become vested in full on his or her termination date; such
time-based restricted stock grants (or time-based restricted stock unit grants)
will become unrestricted immediately following the end of the applicable
performance period(s) for such grants based upon actual performance achieved
during the applicable performance period(s). Amounts payable with respect to
such time-based restricted stock grants (or time-based restricted stock unit
grants), if any, will be paid or delivered following the end of the relevant
performance period(s) in accordance with the provisions of any applicable equity
compensation plan and/or individual award agreement, but not later than March 15
of the calendar year following the calendar year following the end of the
applicable performance period for each such grant; and



7





--------------------------------------------------------------------------------





(iv)
any and all service conditions imposed on the Participant’s then-outstanding and
unvested performance restricted stock grants (or restricted stock units) will be
waived as of his or her termination date; provided, however, that if an
outstanding performance restricted stock grant (or restricted stock unit grant)
is to vest and/or the amount of the award to vest is to be determined based on
the achievement of performance criteria, then the performance restricted stock
grant (or restricted stock unit grant) will vest as to one hundred percent
(100%) of the amount of the performance restricted stock grant (or restricted
stock unit grant) assuming the performance criteria had been achieved at target
levels for the relevant performance period(s).

(f)
No Duplication of Benefits. For the avoidance of doubt, if (i) the Participant
incurred a termination prior to a Change in Control that qualifies the
Participant for severance payments under Section 3.1, and (ii) a Change in
Control occurs within the twelve (12)-month period following the Participant’s
termination of employment that qualifies the Participant for the superior
benefits under this Section 3.2, then the Participant shall be entitled to the
benefits calculated under this Section 3.2, less amounts already paid under
Section 3.1.

3.3
Voluntary Resignation (other than for Retirement or Good Reason); Termination
for Cause. If a Participant’s employment with the Company terminates
(i) voluntarily by the Participant (other than for Retirement or Good
Reason), or (ii) for Cause by the Company, then the Participant will irrevocably
forfeit the benefits under this Plan and will not be entitled to receive the
severance or other benefits hereunder other than the Accrued Compensation.
Notwithstanding any other provision in any applicable equity compensation plan
and/or individual award agreement, the following provisions shall apply with
respect to grants of equity compensation upon such resignation or termination
for Cause:

(a)
Forfeiture of Equity Awards. All outstanding and unvested Equity Awards will be
immediately forfeited upon the Participant’s voluntary resignation or
termination of employment for Cause.

(b)
Post-Termination Exercise Period. Upon the Participant’s resignation, the
Participant’s outstanding and vested stock options as of the Participant’s
termination of employment date will remain exercisable as provided in the
applicable equity awards. Upon the Participant’s termination for Cause, the
Participant’s outstanding and vested stock options shall not be exercisable as
of the Participant’s termination of employment date.

3.4
Voluntary Resignation for Retirement. If a Participant’s employment with the
Company terminates due to Retirement, then subject to Article 4, the Participant
will receive the following:

(a)
Accrued Compensation. The Company will pay the Participant all Accrued
Compensation as soon as administratively feasible after termination.

(b)
Bonus Payment. The Participant shall receive a pro-rata bonus based upon actual
performance for the performance period in which termination occurs, determined
in accordance the applicable written bonus program, and paid at such time as
bonuses are paid to other executives, but not later than March 15 of the
calendar year following the end of the performance period



8





--------------------------------------------------------------------------------





(c)
Equity Awards. Notwithstanding any other provision in any applicable equity
compensation plan and/or individual award agreement:

(i)
the Participant’s then-outstanding and unvested time-based vesting stock options
will become vested as of his or her termination of employment date, and the
Participant’s outstanding and vested stock options as of the Participant’s
termination of employment date will remain exercisable for the remainder or the
original maximum term, but not later than the tenth (10th) anniversary of the
original date of grant;  

(ii)
any and all service conditions imposed on the Participant’s then-outstanding and
unvested performance shares will be waived as of his or her termination date;
such performance share awards will become unrestricted immediately following the
end of the applicable performance period(s) for such awards based upon actual
performance achieved during the applicable performance period(s). Amounts
payable with respect to such performance share awards, if any, will be paid or
delivered following the end of the relevant performance period(s) in accordance
with the provisions of any applicable equity compensation plan and/or individual
award agreement, but not later than March 15 of the calendar year following the
calendar year following the end of the applicable performance period for each
such award; and

(iii)
any and all service conditions imposed on the Participant’s then-outstanding and
unvested time-based restricted stock grants (or time-based restricted stock unit
grants) will become vested as of his or her termination date; on his or her
termination date; such time-based restricted stock grants (or time-based
restricted stock unit grants) will become unrestricted immediately following the
end of the applicable performance period(s) for such grants based upon actual
performance achieved during the applicable performance period(s). Amounts
payable with respect to such time-based restricted stock grants (or time-based
restricted stock unit grants), if any, will be paid or delivered following the
end of the relevant performance period(s) in accordance with the provisions of
any applicable equity compensation plan and/or individual award agreement, but
not later than March 15 of the calendar year following the calendar year
following the end of the applicable performance period for each such grant; and

(iv)
any and all service conditions imposed on the Participant’s then-outstanding and
unvested performance restricted stock grants (or restricted stock unit grants)
will be waived as of his or her termination date; such performance restricted
stock grants (or restricted stock unit grants) will become unrestricted
immediately following the end of the applicable performance period(s) for such
awards based upon actual performance achieved during the applicable performance
period(s). Amounts payable with respect to such performance restricted stock
grants (or restricted stock unit grants) , if any, will be paid or delivered
following the end of the relevant performance period(s) in accordance with the
provisions of any applicable equity compensation plan and/or individual award
agreement, but not later than March 15 of the



9





--------------------------------------------------------------------------------





calendar year following the calendar year following the end of the applicable
performance period for each such grant.


3.5
Disability; Death. No benefits or other Amounts are payable under this Plan to
or with respect to a Participant if the Company terminates the Participant’s
employment as a result of the Participant’s Disability, or the Participant’s
employment terminates due to the Participant’s death.

3.6
Exclusive Remedy. In the event of a termination of a Participant’s employment as
set forth in this Article 3, the provisions of Article 3 are intended to be and
are exclusive and in lieu of any other rights to severance pay or remedies to
which the Participant is entitled, whether at law, tort or contract, in equity,
or under the Plan (other than the payment of the Accrued Compensation).

ARTICLE 4
CONDITIONS AND LIMITATIONS ON BENEFITS
4.1
Release of Claims Agreement. The receipt of any severance payments or benefits
(other than the Accrued Compensation) pursuant to the Plan is subject to the
Participant signing and not revoking a separation agreement and release of
claims in substantially the form attached hereto as Exhibit C (the “Release”),
which must become effective and irrevocable no later than the sixtieth
(60th) day following the Participant’s termination of employment (the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, the Participant will forfeit any right to severance payments
and any other benefits under the Plan. In no event will severance payments or
benefits be paid or provided until the Release actually becomes effective and
irrevocable.

4.2
Adherence to Non-Compete, Non-Solicitation and Confidentiality Agreement. The
receipt of any severance payments or other benefits (other than the Accrued
Compensation) pursuant to this Plan is subject to the Participant executing and
adhering to the provisions of the Non-Compete, Non-Solicitation and
Confidentiality Agreement (the “Non-Compete Agreement”) in substantially the
form attached hereto as Exhibit B. A Participant will forfeit any entitlement to
the severance payments or other benefits (other than the Accrued
Compensation) pursuant to this Plan upon the Participant’s breach of the
Non-Compete Agreement. To the extent permitted by law, if the Company determines
that a Participant has breached the Non-Compete Agreement, it will immediately
cease any further payments and benefits under the Plan, and it will have the
right to seek repayment of any such payments or benefits that have already been
provided, without prejudice to any other remedies that may be available to the
Company.

4.3
Code Section 409A.

(a)
Notwithstanding anything to the contrary in the Plan, no severance pay or
benefits to be paid or provided to a Participant, if any, pursuant to the Plan
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Code Section 409A, and the
final regulations and any guidance promulgated thereunder (together, the
“Deferred Payments”) will be paid or otherwise provided until the Participant
incurs a “separation from service” within the



10





--------------------------------------------------------------------------------





meaning of Code Section 409A. Similarly, no severance payable to the
Participant, if any, pursuant to the Plan that otherwise would be exempt from
Code Section 409A will be payable until the Participant incurs a “separation
from service” within the meaning of Code Section 409A.
(b)
It is intended that, to the maximum extent permitted under Code Section 409A,
none of the severance payments under the Plan will constitute Deferred Payments
but rather will be exempt from Code Section 409A as a payment that would fall
within the “short-term deferral period” as described in Section 4.3(d) below or
resulting from an involuntary separation from service as described in
Section 4.3(e) below. However, any severance payments or benefits under the Plan
that would be considered Deferred Payments will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following the
Participant’s separation from service, or, if later, such time as required by
Section 4.3(c). Except as required by Section 4.3(c), any installment payments
that would have been made to the Participant during the sixty (60) day period
immediately following the Participant’s separation from service but for the
preceding sentence will be paid to the Participant on the sixtieth (60th) day
following the Participant’s separation from service and the remaining payments
will be made as provided in the Plan.

(c)
Notwithstanding anything to the contrary in the Plan, if the Participant is a
“specified employee” within the meaning of Code Section 409A at the time of the
Participant’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following the
Participant’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of the Participant’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if the Participant dies following his or her separation from service,
but before the six (6) month anniversary of the separation from service, then
any payments delayed in accordance with this subsection will be payable in a
lump sum as soon as administratively practicable after the date of the
Participant’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under the Plan is intended to constitute a separate
payment under Section 1.409A-2(b)(2) of the Treasury Regulations.

(d)
Any amount paid under the Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section
4.3(a) above.

(e)
Any amount paid under the Plan that qualifies as a payment made as a result of
an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Code Section 409A Limit (as defined below) will not constitute Deferred Payments
for purposes of Section 4.3(a) above. Code Section 409A Limit means two
(2) times the lesser of: (i) a Participant’s annualized compensation based upon
the annual rate of pay paid to the Participant during the Participant’s taxable
year preceding the Participant’s taxable year of his or her separation from
service, and with such adjustments as are set forth in Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto;



11





--------------------------------------------------------------------------------





or (ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17)  for the year in which the Participant’s
separation from service occurs.
(f)
The foregoing provisions are intended to comply with the requirements of Code
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Code Section 409A,
and any ambiguities herein will be interpreted to so comply.

4.4
Limitation on Payments. In the event that the severance and other benefits
provided for under the Plan or otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Code Section 280G, and (ii) but for
this Section 4.4, would be subject to the excise tax imposed by Code
Section 4999, then the Participant’s benefits under Article 3 will be either

(a)
delivered in full, or

(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Code Section 4999,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by the Participant on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Code Section 4999. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(A) reduction of cash payments; (B) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(C) cancellation of accelerated vesting of equity awards; (D) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Participant’s equity awards.
Any determination required under this Section 4.4 will be made in writing by the
Company’s independent public accountants immediately prior to a Change in
Control (the “Firm”), whose determination will be conclusive and binding upon
all interested parties. For purposes of making the calculations required by this
Section 4.4, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and the Participant will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 4.4.
ARTICLE 5
ADMINISTRATION OF THE PLAN
5.1
Powers and Duties of the Committee. The Committee shall have general
responsibility for the administration of the Plan, including, but not limited
to, complying with reporting and disclosure requirements, if any, and
establishing and maintaining Plan records. The Committee may delegate to any
Executive or other employee of the Company all or a portion of its authority to
perform any act hereunder, including, without limitation, those matters
involving the exercise of discretion, provided that such delegation shall be
subject to revocation at any time at the



12





--------------------------------------------------------------------------------





discretion of the Committee. In the exercise of the Committee’s sole and
absolute discretion, the Committee shall interpret the Plan’s provisions and
determine the eligibility of individuals for benefits. The Committee shall have
the maximum discretion permitted under law to interpret the Plan, and all
decisions of the Committee shall be final and binding on all interested parties,
subject to Section 5.3 below.
No individual serving as a Committee member or at the request of the Committee
shall be entitled to act on or decide any matter relating solely to him or her
or any of his or her rights or benefits under the Plan. In the event an
individual is unable to act on any matter by reason of the foregoing
restriction, the remaining Committee members shall act on such matter. The
Committee shall not receive any special compensation for serving in the capacity
of Committee but shall be reimbursed for any reasonable expenses incurred in
connection herewith. Except as otherwise required by ERISA, no bond or other
security shall be required of the Committee in any jurisdiction.
5.2
Agents. The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the Company or an affiliate, and make use of such agents
and clerical or other personnel, as it shall require or may deem advisable for
purposes of the Plan. The Committee may rely upon the written opinion of any
legal counsel or accountants engaged by the Committee, and may delegate to any
such agent its authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Committee.

5.3
Claims for Benefits. Any person claiming a benefit (“Claimant”) under the Plan
shall present the request in writing to the Committee.

(a)
Initial Claim Review. If the claim is wholly or partially denied, the Committee
will, within a reasonable period of time, and within ninety (90) days of the
receipt of such claim, or if the claim is a claim on account of Disability,
within forty-five (45) days of the receipt of such claim, provide the Claimant
with written notice of the denial setting forth in a manner calculated to be
understood by the Claimant:

(i)
The specific reason or reasons for which the claim was denied;

(ii)
Specific reference to pertinent provisions of the Plan, rules, procedures or
protocols upon which the Committee relied to deny the claim;

(iii)
A description of any additional material or information that the Claimant may
file to perfect the claim and an explanation of why this material or information
is necessary;

(iv)
An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination
upon review; and



13





--------------------------------------------------------------------------------





(v)
In the case of an adverse determination of a claim on account of Disability, the
information to the Claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).

If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the Claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Committee expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.
(b)
Review of Claim. If a claim for benefits is denied, in whole or in part, the
Claimant may request to have the claim reviewed. The Claimant will have one
hundred eighty (180) days in which to request a review of a claim regarding
Disability, and will have sixty (60) days in which to request a review of all
other claims. The request must be in writing and delivered to the Board, and the
Board or its designee shall review the appeal (“appeal official”). If no such
review is requested, the initial decision of the Committee will be considered
final and binding.

The appeal official’s decision on review shall be sent to the Claimant in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the Claimant, as well as specific references to
the pertinent Plan provisions, rules, procedures or protocols upon which the
appeal official relied to deny the appeal. The appeal official shall consider
all information submitted by the Claimant, regardless of whether the information
was part of the original claim. The decision shall also include a statement of
the Claimant’s right to bring an action under Section 502(a) of ERISA.
The appeal official’s decision on review shall be made not later than sixty (60)
days (forty-five (45) days in the case of a claim on account of Disability)
after its receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred and twenty (120)
days (ninety (90) days in the case of a claim on account of Disability) after
receipt of the request for review. This notice to the Claimant shall indicate
the special circumstances requiring the extension and the date by which the
appeal official expects to render a decision and will be provided to the
Claimant prior to the expiration of the initial forty-five (45) day or sixty
(60) day period.


Notwithstanding the foregoing, in the case of a claim on account of Disability:
(i)
The review of the denied claim shall be conducted by a party who is neither the
individual who made the benefit determination nor a subordinate of such person;
and



14





--------------------------------------------------------------------------------





(ii)
No deference shall be given to the initial benefit determination. For issues
involving medical judgment, the reviewing party must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.

(c)
Legal Proceedings Regarding Claims. Claimants must follow the claims procedures
included in this Section before taking action in any other forum regarding a
claim. Any suit or legal action initiated by a Claimant must be brought by the
Claimant no later than one (1) year following a final decision on the claim
under these claims procedures. The one (1) year statute of limitations on suits
for benefits shall apply in any forum where a Claimant initiates such suit or
legal action. If a civil action is not filed within this period, the Claimant’s
claim will be deemed permanently waived and abandoned, and the Claimant will be
precluded from reasserting it.

5.4
Hold Harmless. To the maximum extent permitted by law, the members of the
Committee and the Board shall not be personally liable by reason of any contract
or other instrument executed by such members or on such members’ behalf in their
capacity as the administrator of the Plan nor for any mistake of judgment made
in good faith, and the Company shall indemnify and hold harmless, directly from
its own assets (including the proceeds of any insurance policy the premiums of
which are paid from the Company’s own assets), the Committee and each other
officer, employee, or director of the Company or an affiliate to whom any duty
or power relating to the administration or interpretation of the Plan is
delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such person’s own fraud, willful misconduct or bad faith.

5.5
Service of Process. The Committee or such other person designated by the
Committee shall be the agent for service of process under the Plan.

ARTICLE 6
AMENDMENT OR TERMINATION OF THE PLAN
6.1
Right to Amend or Terminate the Plan

(a)
Prior to a Change in Control, the Committee reserves the right at any time to
amend or terminate the Plan, in whole or in part, and for any reason and without
the consent of any Participant or other person. Following a Change in Control,
the Plan may be amended or terminated only with the prior written consent of all
Participants.

(b)
In no event shall an amendment or termination modify, reduce, or otherwise
affect the Company’s obligations under the Plan made before the amendment or
termination, as such obligations are defined under the provisions of the Plan
existing immediately before such amendment or termination.

6.2
Notice of Plan Amendment or Termination. Notice of any amendment or termination
of the Plan shall be given by the Committee to each Participant and any other
person entitled to a benefit hereunder.



15





--------------------------------------------------------------------------------





6.3
Payment upon Plan Termination. If the Plan is terminated, the Company may
distribute all vested, accrued benefits under the Plan in a single lump sum
payment after the date the Plan is terminated if and to the extent permitted
under Code Section 409A and the related Treasury Regulations and other guidance
issued thereunder. Accordingly, the Company may accelerate Deferred Payments
hereunder in accordance with one of the following:

(a)
the termination of the Plan within twelve (12) months of a corporate dissolution
taxed under Code Section 331 or with the approval of a bankruptcy court pursuant
to 11 U.S.C. 503(b)(1)(A), as provided in Treasury Regulation Section
1.409A-3(j)(4)(ix)(A); or

(b)
the termination of the Plan, provided that the termination does not occur
proximate to a downturn in the financial health of the Company, if all
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) are terminated, and no payments other than payments that
would be payable under the terms of the Plan if the termination had not occurred
are made within twelve (12) months of the Plan termination, and all payments are
made within twenty-four (24) months of the Plan termination, and no new
arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) is adopted within three (3) years following the Plan
termination, as provided in Treasury Regulation Section 1.409A-3(j)(4)(ix)(C);
or

(c)
such other events and conditions as the IRS may prescribe in generally
applicable published regulatory or other guidance under Code Section 409A.

ARTICLE 7
GENERAL PROVISIONS AND LIMITATIONS
7.1
No Right to Continued Employment. Nothing contained in the Plan shall give any
person the right to be retained in the employment of the Company or affect the
right of the Company to dismiss any employee. The adoption and maintenance of
the Plan shall not constitute a contract between the Company and an Executive or
consideration for, or an inducement to or condition of, the employment of any
Executive.

7.2
Payment on Behalf of Payee. If the Committee shall find that any person to whom
any amount is payable under the Plan is unable to care for such person’s affairs
because of illness or accident, or is a minor, or had died, then any payment due
such person or such person’s estate (unless a prior claim therefor has been made
by a duly appointed legal representative) may, if the Committee so elects, be
paid to such person’s spouse, a child, a relative, an institute maintaining or
having custody of such person, or any other person deemed by the Committee to be
a proper recipient on behalf of such person otherwise entitled to payment
hereunder. Any such payment shall be a complete discharge of the liability of
the Plan and the Company therefor.

7.3
Nonalienation. No interest, expectancy, benefit, payment, claim, or right of any
Participant under the Plan shall be (a) subject in any manner to any claims of
any creditor of the Participant or any other person; (b) subject to the debts,
contracts, liabilities or torts of the Participant or any other person; or (c)
subject to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge or encumbrance of any kind. If any person shall
attempt to take any action contrary to this Section, such action shall be null
and void and of no effect,



16





--------------------------------------------------------------------------------





and the Committee and the Company shall disregard such action and shall not in
any manner be bound thereby and shall suffer no liability on account of its
disregard thereof. If a Participant or any successor in interest hereunder shall
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge any right hereunder, then such right or benefit shall, in
the discretion of the Committee, cease and terminate, and in such event the
Committee may hold or apply the same or any part thereof for the benefit of the
Participant or the spouse, children, or other dependents of the Participant, or
any of them, in such manner and in such amounts and proportions as the Committee
may deem proper.
7.4
Missing Payee. If the Committee cannot ascertain the whereabouts of any person
to whom a payment is due under the Plan (including the Participant, the
Participant’s estate or any beneficiary of the Participant), and if, after five
(5) years from the date such payment is due, a notice of such payment due is
mailed to the last known address of such person, as shown on the records of the
Committee or the Company, and within three (3) months after such mailing such
person has not made written claim therefor, the Committee may direct that such
payment and all remaining payments otherwise due to such person be canceled on
the records of the Plan and the amount thereof forfeited, and upon such
cancellation, the Company shall have no further liability therefor, except that,
in the event such person later notifies the Committee of such person’s
whereabouts and requests the payment or payments due to such person under the
Plan, the amounts otherwise due but unpaid as of the date payment would have
been made shall be paid to such person without interest or earnings accruals due
to late payment.

7.5
Required Information. Each Participant shall file with the Committee such
pertinent information concerning himself or herself, or such other person as the
Committee may specify, and no Participant or any successor in interest shall
have any rights or be entitled to any benefits under the Plan unless such
information is filed by or with respect to the Participant.

7.6
Binding Effect. Obligations incurred by the Company pursuant to this Plan shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and the Participant and any successor in interest of the Participant.

7.7
Merger or Consolidation. In the event of a merger or consolidation by the
Company with another entity, or the acquisition of substantially all of the
assets or outstanding ownership interests of the Company by another entity, the
obligations and responsibilities of the Company under this Plan shall be assumed
by any such successor or acquiring entity, and all of the rights, privileges,
and benefits of the Participants hereunder shall continue.

7.8
No Funding Created. All payments provided under the Plan shall be paid from the
general assets of the Company and no separate fund shall be established to
secure payment. Notwithstanding the foregoing, the Company may establish a
grantor trust to assist it in funding Plan obligations; provided, however, that
such trust shall at all times remain located within the United States. Any
payments made to a Participant or other person from any such trust shall relieve
the Company from any further obligations under the Plan only to the extent of
such payment. Nothing herein shall constitute the creation of a trust or other
fiduciary relationship between the Company and any other person.

7.9
Notices.



17





--------------------------------------------------------------------------------





(a)
General. Notices and all other communications contemplated by the Plan will be
in writing and will be deemed to have been duly given when sent electronically
or personally delivered, when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid, or when delivered by a private
courier service such as UPS, DHL or Federal Express that has tracking
capability. In the case of a Participant, notices will be sent to the e-mail
address or addressed to the Participant at the home address, in either case
which the Participant most recently communicated to the Company in writing. In
the case of the Company, electronic notices will be sent to the e-mail address
of the Chief Executive Officer or the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer or General Counsel.

(b)
Notice of Termination. Any termination by the Company for Cause or by the
Participant for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Section 7.9(a). Such notice will
indicate the specific termination provision under the Plan relied upon, will set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and will specify the
termination date.

7.10
No Duty to Mitigate. A Participant will not be required to mitigate the amount
of any payment contemplated by the Plan, nor will any such payment be reduced by
any earnings that the Participant may receive from any other source.

7.11
Severability. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable, and the
Plan shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

7.12
Entire Plan; Construction. This document and any written amendments hereto
(including any resolutions of the Company, the Committee or the Board) contain
all the terms and provisions of the Plan and shall constitute the entire Plan,
any other alleged terms or provisions being of no effect. Unless otherwise
indicated, all references to Articles, Sections, and subsections shall be to the
Plan as set forth in this document. The Article titles and the captions
preceding Sections and subsections have been inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision.
When the context so requires, the masculine pronoun shall be deemed to include
the feminine and neuter and the singular to include the plural, and vice versa
in each instance, unless the context clearly indicates otherwise.

7.13
Governing Law. This Plan shall be governed by and construed under the laws of
the State of Arizona, without regard to conflicts of law provisions, to the
extent not preempted by ERISA or other applicable federal law.

7.14
Tax Withholding; No Company Representation. All payments made pursuant to this
Plan will be subject to withholding of applicable income, employment and other
taxes. The Company does not represent or guarantee that any particular federal,
state or local income, payroll or other tax treatment will result from this Plan
or the benefits provided hereunder. Each Participant, for himself or herself and
his or her successors in interest, assumes full responsibility for all of his or
her portion of federal, state and local taxes arising from the payments provided
hereunder



18





--------------------------------------------------------------------------------





and by accepting benefits hereunder agrees to indemnify and hold the Committee,
the Company and the Board harmless from any and all tax consequences, including
interest and/or penalties, related to taxes owed and payable by the Participant
or any successor in interest.
*
*    *

Approved by the Compensation Committee on the 10 day of January, 2017, to be
effective as of the Effective Date.












19





--------------------------------------------------------------------------------






EXHIBIT A
SCHEDULE OF BENEFITS
As of January 1, 2017








Leadership Level
3.1(b)(A) Base Salary Severance Payment Multiplier
3.1(b)(B) Target Bonus Payment Multiplier
3.2(b)(A) CIC Base Salary Severance Payment Multiplier
3.2(b)(B) CIC Target Bonus Payment Multiplier
COO
200%
200%
200%
200%
CFO
200%
200%
200%
200%
CHRO
200%
200%
200%
200%



Maximum amounts payable under 3.1 and 3.2: Notwithstanding anything in the Plan
or in the above Schedule to the contrary, the maximum amount payable to each of
the above Participants under Sections 3.1(b) and (c) is $2,000,000 (i.e., the
amounts payable to each Participant under 3.1(b) plus 3.1(c) are subject to a
$2,000,000 cap) and under Section 3.2(b) and (c) is $3,000,000 (i.e., the
amounts payable to each Participant under 3.2(b) plus 3.2(c) are subject to a
$3,000,000 cap)











--------------------------------------------------------------------------------






EXHIBIT B
NON-COMPETE, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
Agreements Not to Compete or Solicit Employees or Customers.
As a condition of employment and to protect Company’s Confidential Information
and competitive position, Executive promises and agrees that during his
employment and for a period of twelve (12) months following his separation from
the Company for any reason, Executive (whether as an employee, officer,
director, partner, proprietor, investor, associate, consultant, advisor or
otherwise) will not, directly or indirectly, either for his own benefit or the
benefit of any other person or entity:
Engage, invest in, or establish, in any capacity as either as an employee,
employer, contractor, consultant, agent, principal, partner, member,
stockholder, investor, corporate officer, director, or in any other individual
or representative capacity any business that is a Restricted Business (except
Executive is allowed to own or acquire 5% or less of the outstanding voting
securities of a public company). Executive further promises that during
Executive’s employment and for a period of twelve (12) months following
Executive’s termination of employment with Company, Executive will not give
advice or lend credit, money or Executive’s reputation to any person or entity
engaged in or establishing the Restricted Business.
Solicit, recruit, induce, entice, encourage, hire, directly recruit, or in any
way cause any officer or manager who is or was an employee of Company within the
twelve (12) months prior to Executive’s separation of employment, or after, to
terminate his employment with Company. This restriction is limited to those
employees with whom Executive worked, had business contact, or about whom
Executive gained non-public or Confidential Information while employed with the
Company.
Solicit, contact, or communicate with any person or company for the purpose of
engaging in a business that is the same or similar to the Company’s business at
the time Executive’s employment ends, who was a customer of the Company during
the twelve (12) months preceding Executive’s separation and whom Executive
contacted, solicited, serviced, or sold services to as an Executive of the
Company (either directly or indirectly as a supervisor) at any time during the
twelve (12) months preceding the date of Executive’s separation. Executive also
agrees not to induce any customer, supplier or other person with whom the
Company engaged in business, or to the knowledge of Executive planned or
proposed to engage in business, during the twelve (12) months preceding the date
of Executive’s separation, to terminate any commercial relationship with the
Company.
The effective time period of the restrictions set forth in this Agreement shall
be tolled during any period of time a legal proceeding brought by the Company
against Executive to enforce this Agreement is pending or during any period of
time in which the Executive is in violation of this Agreement.









--------------------------------------------------------------------------------





Non‑Disclosure of Intellectual Property, Trade Secrets, and Confidential
Information.
Executive agrees that, unless otherwise required by law, Executive will forever
keep secret all Confidential Information of the Company, and Executive will not
use it for Executive’s own private benefit, or directly or indirectly for the
benefit of others, and Executive will not disclose Confidential Information to
any other person, directly or indirectly.
If Executive is legally compelled (by subpoena, interrogatory, request for
documents, investigative demand or similar process) to disclose Confidential
Information, Executive shall give Company prompt, prior written notice so
Company can seek an appropriate remedy or waive compliance. Executive shall
furnish only that portion of the Confidential Information required on advice of
legal counsel, and shall exercise Executive’s best efforts to obtain an order or
assurance that any Confidential Information disclosed will be treated by others
in a confidential manner.
The foregoing provisions notwithstanding, Company employees, contractors, and
consultants may disclose Trade Secrets in confidence, either directly or
indirectly, to a Federal, State, or local government official, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, Company
employees, contractors, and consultants who file retaliation lawsuits for
reporting a suspected violation of law may disclose related Trade Secrets to
their attorney and use them in related court proceedings, as long as the
individual files documents containing the Trade Secret under seal and does not
otherwise disclose the Trade Secret except pursuant to court order.













--------------------------------------------------------------------------------








EXHIBIT C


FORM OF RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made and entered into by ______________
(“Employee”) on the date set forth below.
WHEREAS, Employee and Meritage Homes Corporation, Inc. (the “Company”) entered
into an Employment Agreement dated ____________ (“Employment Agreement”); and
WHEREAS, Employee is a participant in that certain Meritage Homes Corporation
Executive Severance Plan (the “Severance Plan”); and
WHEREAS, pursuant to the terms of the Employment Agreement and the Severance
Plan, Employee agreed to execute and deliver Company a written waiver and
general release agreement as a condition precedent to his right to receive
certain amounts under the Employment Agreement and/or Severance Plan;
NOW, THEREFORE, in consideration of the promises and payments set forth in the
Employment Agreement and the Severance Plan, Employee agrees as follows:
1.    Meaning of “Released Parties”: The term Released Parties, as used
throughout this Agreement, includes the Company and all of its past, present,
and future shareholders, parents, subsidiaries, and affiliates, joint venturers,
and other current or former related entities thereof, and all of the past,
present, and future officers, directors, employees, agents, insurers, legal
counsel, and successors and assigns of said entities.
2.    Employee’s Release of Claims: Subject to Paragraph 4 of this Agreement,
Employee, on behalf of himself, his spouse (if any), representatives, agents,
heirs, trusts and assigns, hereby unconditionally and irrevocably releases
Released Parties to the maximum extent permitted by law, from any and all
claims, debts, obligations, demands, judgments, or causes of action of any kind
whatsoever, whether known or unknown that Employee has or may have had prior to
the Effective Date of this Agreement (as defined in Paragraph 3(f) below) for
any action or omission by Released Parties and/or due to any matter whatsoever
relating to Employee’s employment or cessation of employment with the Company.
Without limiting in any way the foregoing general release, this release
specifically includes the following:
a.    All claims and causes of action arising under the following laws, as
amended: Section 1981 of the Civil Rights Act of 1866; Title VII of the Civil
Rights Act; the Americans with Disabilities Act; the Federal Family and Medical
Leave Act; the Worker Adjustment and Retraining Notification Act; the National
Labor Relations Act; the Labor Management Relations Act; the Fair Credit
Reporting Act; the Employee Retirement Income Security Act of 1974; the Genetic
Information Nondiscrimination Act of 2008; the Health Insurance Portability and
Accountability Act; the Occupational and Safety Health Act; the Equal Pay Act;
Executive Orders 11246 and 11141; the Consolidated Omnibus Budget Reconciliation
Act of 1986; the Rehabilitation Act of 1973; the Electronic Communications
Privacy Act of 1986 (including the Stored Communications Act); the Arizona Wage
Statute, A.R.S. § 23-350, et seq., the Arizona Civil Rights Act, the Arizona
Employment Protection Act, and the Arizona Constitution; and







--------------------------------------------------------------------------------





b.    All claims and causes of action arising under any other federal, state or
local law, regulation or ordinance, including for employment discrimination on
any basis, hostile working environment, retaliation, wrongful discharge,
retaliatory discharge, constructive discharge, unsafe working conditions, breach
of express or implied contract, breach of collective bargaining agreement,
breach of implied covenant of good faith and fair dealing, fraud, detrimental
reliance, promissory estoppel, defamation, negligence, negligent or intentional
misrepresentation, invasion of privacy, interference with economic gain or
contractual relations, and intentional and negligent infliction of emotional
distress or “outrage”; and
c.    All claims and causes of action by the Employee that Released Parties have
acted unlawfully or improperly in any manner whatsoever.
3.    Age Discrimination in Employment Act; Older Workers Benefit Protection Act
of 1990: In addition to the general release in Paragraph 2 of this Agreement,
the Employee is waiving and releasing any and all claims against Released
Parties under the Age Discrimination and Employment Act (“ADEA”) that arose at
any time during the Employee’s employment with the Company, up to and including
his last day of employment. This Agreement is subject to the terms of the Older
Workers Benefit Protection Act of 1990 (“OWBPA”). The OWBPA provides that an
individual cannot waive a right or claim under the ADEA unless the waiver is
knowing and voluntary. Pursuant to the terms of the OWBPA, the Employee
acknowledges and agrees that the Employee has been provided a copy of this
Agreement, has signed this Agreement voluntarily, and with full knowledge of its
consequences. In addition, the Employee hereby acknowledges and agrees as
follows:
a.    This Agreement has been written in a manner that is calculated to be
understood, and is understood, by the Employee;
b.    The release provisions of this Agreement apply to any rights the Employee
may have under the ADEA up to the date of this Agreement;
c.    The release provisions of this Agreement do not apply to any rights or
claims the Employee may have under the ADEA that arise after the date he signs
this Agreement;
d.    The Employee has been advised that he should consult with an attorney
prior to signing this Agreement;
e.    The Employee has been provided a period of twenty-one (21) calendar days
(the “Review Period”) from his last day of employment with the Company to
consider this Agreement. The Employee may, but is not required to, accept and
sign this Agreement before the expiration of the Review Period, but no earlier
than his last day of employment with the Company. If the Employee signs this
Agreement before the expiration of the Review Period, the Employee agrees that
he is knowingly and expressly waiving the time-period;
f.    For a period of seven (7) calendar days following his signing of this
Agreement, the Employee may revoke this Agreement by providing written notice of
any such revocation to [___________________], on or before the seventh day after
the Employee signs the Agreement. This Agreement shall become “effective” on the
eighth calendar day after the Employee signs it if it has not been revoked
during the seven (7) day revocation period (the “Effective Date”);







--------------------------------------------------------------------------------





g.    Pursuant to the Severance Plan, payment of any severance benefits under
the Severance Plan is conditioned on the execution of this Agreement within the
Review Period and the running of the revocation period described in 3(f)
(“Revocation Period”); and
h.    The Employee may not sign this Agreement until after his last day of
employment with the Company and the Agreement shall not be effective if the
Employee executes the Agreement prior to such date.
4.    Protected Rights: The Employee understands that nothing contained in this
Agreement shall be construed to prohibit him from filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
state or federal agency. The Employee understands that he has waived and
released any and all claims for money damages and equitable relief that the
Employee may recover from Released Parties pursuant to the filing or prosecution
of any administrative charge against Released Parties, or any resulting civil
proceeding or lawsuit brought on his behalf for the recovery of such relief, and
which arises out of the matters that are and may be released or waived by this
Agreement. The Employee also understands, however, that this Agreement does not
limit his ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company. This Agreement also does not limit The Employee’s right
to receive an award for information provided to any government agencies.
5.    Pension Plan: This Agreement shall not affect any vested rights the
Employee has under an ERISA pension benefit plan(s).
6.    Medicare: The Employee affirms, covenants, and warrants he is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Agreement,
is not entitled to, is not eligible for, and has not applied for or sought
Social Security Disability or Medicare benefits. In the event any statement in
the preceding sentence is incorrect (for example, but not limited to, if the
Employee is a Medicare beneficiary, etc.), the following sentences (i.e., the
remaining sentences of this paragraph) apply. The Employee affirms, covenants,
and warrants he has made no claim for illness or injury against, nor is he aware
of any facts supporting any claim against, the Released Parties under which
Released Parties could be liable for medical expenses incurred by the Employee
before or after the execution of this agreement. Furthermore, the Employee is
aware of no medical expenses which Medicare has paid and for which Released
Parties are or could be liable now or in the future. The Employee agrees and
affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. The Employee
will indemnify, defend, and hold Released Parties harmless from Medicare claims,
liens, damages, conditional payments, and rights to payment, if any, including
attorneys' fees, and the Employee further agrees to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
7.    Attorneys’ Fees and Costs: In any proceeding or action to enforce this
Agreement or to recover damages arising out of its breach, the prevailing party
shall be awarded its reasonable attorneys’ fees and costs.







--------------------------------------------------------------------------------





8.    Governing Law and Venue: This Agreement will be interpreted and construed
in accordance with the laws of the State of Arizona, insofar as federal law does
not control, and venue as to any dispute regarding this Agreement, or
interpretation thereof, shall be in Maricopa County, Arizona.
9.    Modification of Agreement: This Agreement shall not be modified, amended,
or terminated unless such modification, amendment, or termination is executed in
writing by the Employee, and an authorized representative of the Company.
10.    The Employee’s Representations: The Employee warrants that the Employee
is over the age of eighteen (18) and competent to sign this Agreement; that in
signing this Agreement the Employee is not relying on any statement or
representation by the Company that is not contained in this Agreement, but is
relying upon the Employee’s judgment and/or that of the Employee’s legal counsel
and/or tax advisor; that the Agreement was signed knowingly and voluntarily
without duress or coercion in any form; and that the Employee fully understands
the same is a FULL and FINAL SETTLEMENT of any and all claims against Released
Parties which have been or could have been asserted or on account or arising out
of the Employee’s employment relationship with the Company or the actions of any
of Released Parties. The Employee further represents and certifies that the
Employee has been given a fair opportunity to review the terms of this Agreement
and has determined that it is in the Employee’s best interest to enter into this
Agreement.
11.    Drafting and Construction: This Agreement may not be construed in favor
of or against either the Employee or the Company (each, a “Party”) on the
grounds that said Party was less or more involved in the drafting process.
ACCEPTED AND AGREED:


__________________________________    ________________________________
[Employee Name]                Date











